DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kerrie Laba on 3/10/2022.

The application has been amended as follows: 

12. (Currently Amended) A gas turbine engine component comprising: at least one bearing to support a shaft for rotation about an engine axis, wherein the at least one bearing is positioned within a bearing compartment; and a seal assembly to provide sealing for the bearing compartment, wherein the seal assembly includes a seal supported by a first member, a seal runner supported by a second member that rotates relative to the first member about the engine axis, wherein the seal runner includes at least one internal passage to direct cooling fluid flow through the seal runner, and a restriction associated with such that fluid flows out of an outlet of the at least one internal passage at a first flow rate when the restriction is in an initial position and wherein the fluid flows out of the outlet at a second flow rate less than the first flow rate when in the restricted position.

22. (Currently Amended) A gas turbine engine component comprising: a first member; a second member rotatable relative to the first member about an axis; a seal assembly that includes a seal supported by the first member and a seal runner that rotates with the second member relative to the seal, and wherein the seal runner includes at least one internal passage to direct cooling fluid flow through the seal runner; and a restriction positioned at least partially within the at least one internal passage to restrict flow through the at least one internal passage in response to an engine condition such that fluid flows out of an outlet of the at least one internal passage at a first flow rate when the restriction is in an initial position and wherein the fluid flows out of the outlet at a second flow rate less than the first flow rate when in the restricted position.

These amendments were made to move allowable subject matter into other independent claims to expedite allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments made are a simplification of the limitations previously listed as allowable in the non-final rejection filed on 23 November 2021. Specifically, these limitations essentially require the structure to have a lower flow rate as the engine is in a higher operating condition, which was not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            

/J. Todd Newton, Esq./            Primary Examiner, Art Unit 3745                                                                                                                                                                                            	3/10/2022